Title: To Thomas Jefferson from Thomas Appleton, 24 December 1804
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Leghorn 24th. December 1804
                  
                  The letter which you honored me with under date of the 19th. of July, covering the first of exchange for two hundred & fifty dollars, reached my hands on the 21st. of November, and those of the 20th. of this same month inclosing the 2nd. and 3d. of the bill of exchange, were delivered me on the 26th. of October, and 17. of December.
                  The letter for Mr. Mazzei I gave him in person.
                  It affords me much pleasure to learn from you that the Vines, and wines, had arrived in such perfect order, for it had been generally supposed, that the former required earth to preserve them; and the latter had been determined from time immemorial as utterly impossible to be transported across the Atlantic.—I have indeed known Alleatico to perish in three days on the Mediterranean; but this must arise from their adhering only to one method of conveying it, to wit, in thin flasks that will not admit of being corked.—
                  The Montepulciano wine, as likewise many others of Tuscany, remain on their lees until the latter end of march, I have therefore made an agreement (with the person from whom I purchased the last) for the quantity you have desired, to be delivered in April; and which shall be sent by the first vessel afterwards, as you directed.—
                  I very lately tasted here, what is called Vino del Carmine, which in the judgment of many, is the first of Tuscan dry wines; I have therefore obtained a few dozen bottles, which I shall forward you by the next vessel that sails for the U: States: and as it has a little more body than the montepulciano, I conclude it will generally please in America;—should it be agreeable to your taste, I can send the quantity you may require.—my brother: in: law Samuel Emery of Philadelphia, is my correspondent, and to whom Sir you can remit at any time the amount of whatever you require from this country.—Immediately on receipt of your letter, I wrote to a friend at Rome, either to purchase the original busto of Genl. Washington on the terms you have limited, or otherwise to procure a good copy in gesso; but to this letter I have not hitherto received any answer, for how extraordinary soever it may appear, yet unattended with any uncommon obstacle, it requires 15 days to obtain a reply from Rome; and as during the last two months Leghorn has severely suffer’d under the yellow fever, it is therefore difficult to Say precisely when I shall receive his answer; I have however written again in the possibility that my first may have been burnt in the purification.—
                  This fever was communicated to Leghorn early in September by a Spanish vessel from Malaga, which had been rejected at Marseilles, but was admitted here, and adjug’d by the board of health to 50 days quarantine; but the reclamations of the Spanish consul, joined to the intercession of the Spanish Minister at florence, induced her Majesty to diminish the term of quarantine to 15 days.—this malady made slow progress in its origin; but raged with more violence from the middle of October until the beginning of the present month.—the nature of this disorder was so little understood by our physicians, that, I much question if few or any owe their cure to their medical assistance and this we may reasonably presume, from five of the principal physicians and Surgeons having fallen victims to it, in spight of the combined aid of the rest of the art. in its early stages its effects were almost without exception fatal to the patient; but as the winds chang’d from the scilocco to the north it totally disappeared.—In a note which I receiv’d yesterday from Mr. Mazzei, he desires I would request you in his name, to send him if it were possible, two young Newtown pippin trees; that he may be able to taste from his own garden this delicious fruit, before, (as he adds) he returns to America.—you can judge Sir, how probable this event may be; but his frame, seems considerably fallen into ruins since you saw him in 1788; yet he speaks with as much confidence of marrying his daughter at some future day in America, who is now only five years of age, as he might have spoken at that period. by the first vessel I shall take the liberty Sir of sending you some garden: seeds sent me from Malta, and which there produces vegetables of surprizing size, and flavour, but the vessel being now in quarantine on board of which they are, prevents my forwarding them by this conveyance.—Accept Sir my unfeigned wishes for the conservation of your health and of the Sentiments of 
                  respect of your devoted Servant
                  
                     Th: Appleton 
                     
                  
               